Case 18-17782-elf   Doc 56   Filed 03/13/20 Entered 03/16/20 12:23:07   Desc Main
                             Document Page 1 of 5
Case 18-17782-elf   Doc 56   Filed 03/13/20 Entered 03/16/20 12:23:07   Desc Main
                             Document Page 2 of 5
Case 18-17782-elf         Doc 56     Filed 03/13/20     Entered 03/16/20 12:23:07          Desc Main
                                    ODocument
                                      R D E R Page 3 of 5
 The foregoing Stipulation is APPROVED, subject to the limitation that the grant of relief
 from the autmatic stay, if granted, shall not include relief to pursue in personam remedies
 against the Debtor.

  Date: 3/13/20
                                                               Eric L. Frank
                                                               U.S. BANKRUPTCY JUDGE
 Post-Petition Arrears:                 $ 53.82
 Counsel Fees:                          $ 306.00
 Total:                                 $ 359.82


                                               Ct·editor: Capital One Auto Finnncc,
                                               a division of Capital One, N.A.
                                               By Counsel; Mester & Schwaitz, P,C.



                                               By:         -,£..---,<,4,'c..,,<.   1/,,,,ef_____
                                                       Jason · t Schw��;;, �-c
                                                         Mester & Schwartz.. P .C.
                                                       1917 Brown Street
                                                       Philadelphia, PA l 9 I 30
                                                       (267) 9Q9-90JG
                                               DATED:       2,/ I� I 1-0
          Seen and agreed to -- We hereby consent to the fon11 and entry of the foregoing Order.


DcbtOI'! Cathleen M. Haines
       By Counsel for Debtol': Michael. Gtunbcl, Esquire



By:_�--�---
    Michacl Gumbel, Esquire
    Bainbridge Law Center
    850 S. 2nd Street
    l>hih1delphia, PA 19147
    (215) 592-1899
                 ,
DATED: 2-/1i(z.,
Case 18-17782-elf   Doc 56   Filed 03/13/20 Entered 03/16/20 12:23:07   Desc Main
                             Document Page 4 of 5
Case 18-17782-elf   Doc 56   Filed 03/13/20 Entered 03/16/20 12:23:07   Desc Main
                             Document Page 5 of 5
